United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 14-1295
                       ___________________________

                            United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                                   Larry Big Boy

                     lllllllllllllllllllll Defendant - Appellant
                                     ____________

                    Appeal from United States District Court
                  for the District of South Dakota - Rapid City
                                  ____________

                            Submitted: June 24, 2014
                           Filed: November 20, 2014
                                 [Unpublished]
                                 ____________

Before GRUENDER, BOWMAN, and SHEPHERD, Circuit Judges.
                       ____________

PER CURIAM.

       While Larry Big Boy was serving a period of supervised release following
release from imprisonment on a conviction for attempting to sexually engage in
contact with a minor, the district court1 found he had violated a condition of his
supervised release and imposed a revocation sentence consisting of 6 months in
prison and 2 years of supervised release. On appeal, Big Boy’s counsel moves to
withdraw, and raises two arguments: (1) the revocation prison sentence is
unreasonable and (2) the court abused its discretion by continuing all of the
conditions of supervised release from Big Boy’s original term, without assessing
whether each condition was still necessary.

       Since briefing in this case was completed, counsel for Big Boy advised the
Court that Big Boy has completed his six-month revocation prison sentence and that
the issue of the reasonableness of the prison sentence is now moot. Accordingly, the
appeal as to this issue is dismissed as moot.

      At the revocation hearing, Big Boy did not voice any concerns about the
propriety of the reimposed release conditions, and the court did not err, plainly or
otherwise, in not examining sua sponte whether the conditions were still warranted.
See United States v. Simons, 614 F.3d 475, 478-81 (8th Cir. 2010); United States v.
Lebeau, 490 Fed. Appx. 831, 832 (8th Cir. 2012) (unpublished per curiam)
(defendant should not benefit from supervised release violations, where special
conditions of supervised release would have remained in effect at time in question if
defendant had not violated supervised release). Accordingly, we affirm.

      As to counsel’s motion to withdraw, we conclude that allowing counsel to
withdraw at this time would not be consistent with the Eighth Circuit’s 1994
Amendment to Part V of the Plan to Implement the Criminal Justice Act of 1964. We




      1
       The Honorable Karen E. Schreier, United States District Judge for the District
of South Dakota.

                                         -2-
therefore deny counsel’s motion to withdraw as premature, without prejudice to
counsel refiling the motion upon fulfilling the duties set forth in the Amendment.
                       ______________________________




                                       -3-